It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed for the reason that the motion of plaintiff in error, Nathan Wasserstrom, asking the court to direct the receivers theretofore appointed in the case of Colby v. Price to pay him five and one-half months rent, being the period of the possession of the receivers in such action, such payment being the only relief sought by Wasserstrom, does not constitute a chancery case within the purview of Article IV, Section 6, of the Constitution of Ohio, providing that the Court of Appeals has appellate jurisdiction in chancery cases.
Judgment affirmed.
JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur. *Page 676